EXHIBIT 10.1 RTG VENTURES, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA STYLAR LTD. Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statement of Stockholders' Deficit F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Audited Financial Statements F-6 BITEMARK MC LTD. Report of Independent Registered Public Accounting Firm F-9 Consolidated Balance Sheets F-10 Consolidated Statements of Operations F-11 Consolidated Statement of Stockholders' Deficit F-12 Consolidated Statements of Cash Flows F-13 Notes to Consolidated Audited Financial Statements F-14 REPORT OF THE INDEPENDENT AUDITORS TO THE SHAREHOLDERS OF STYLAR LTD We have audited the financial statements of Stylar Ltd for the period ended 31May2010. The financial reporting framework that has been applied in their preparation is applicable law and the Financial Reporting Standard for Smaller Entities (effective April 2008) (United Kingdom Generally Accepted Accounting Practice applicable to Smaller Entities). This report is made solely to the company's members, as a body, in accordance with Chapter 3 of Part 16 of the Companies Act 2006. Our audit work has been undertaken so that we might state to the company's members those matters we are required to state to them in a Report of the Auditors and for no other purpose. To the fullest extent permitted by law, we do not accept or assume responsibility to anyone other than the company and the company's members as a body, for our audit work, for this report, or for the opinions we have formed. Respective responsibilities of director and auditors As explained more fully in the Statement of Director's Responsibilities set out on page two, the director is responsible for the preparation of the financial statements and for being satisfied that they give a true and fair view. Our responsibility is to audit the financial statements in accordance with applicable law and International Standards on Auditing (UK and Ireland). Those standards require us to comply with the Auditing Practices Board's Ethical Standards for Auditors. Scope of the audit of the financial statements An audit involves obtaining evidence about the amounts and disclosures in the financial statements sufficient to give reasonable assurance that the financial statements are free from material misstatement, whether caused by fraud or error. This includes an assessment of: whether the accounting policies are appropriate to the company's circumstances and have been consistently applied and adequately disclosed; the reasonableness of significant accounting estimates made by the director; and the overall presentation of the financial statements. Opinion on financial statements In our opinion the financial statements: - give a true and fair view of the state of the company's affairs as at 31May2010 and of its profit for the period then ended; - have been properly prepared in accordance with United Kingdom Generally Accepted Accounting Practice applicable to Smaller Entities; and - have been prepared in accordance with the requirements of the Companies Act 2006. Opinion on other matter prescribed by the Companies Act 2006 In our opinion the information given in the Report of the Director for the financial year for which the financial statements are prepared is consistent with the financial statements. Matters on which we are required to report by exception We have nothing to report in respect of the following matters where the Companies Act 2006 requires us to report to you if, in our opinion: - adequate accounting records have not been kept, or returns adequate for our audit have not been received from branches not visited by us; or - the financial statements are not in agreement with the accounting records and returns; or - certain disclosures of director's remuneration specified by law are not made; or - we have not received all the information and explanations we require for our audit; or - the director was not entitled to prepare the financial statements and the Report of the Director in accordance with the small companies regime. /s/ Nicholas Kaye Nicholas Kaye (Senior Statutory Auditor) for and on behalf of AEL Partners LLP Chartered Accountants & Registered Auditor 201 Haverstock Hill London NW3 4QG 16August2010 F-1 STYLAR LTD BALANCE SHEET May 31, (Audited) ASSETS CURRENT ASSETS Cash £ Accounts Receivable TOTAL ASSETS £ LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses £ TOTAL CURRENT LIABILITIES STOCKHOLDER'S EQUITY Called up share capital Profit and loss account TOTAL STOCKHOLDER'S EQUITY TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY £ The notes form part of these financial statements F-2 STYLAR LTD STATEMENT OF OPERATIONS For the period from September 4, 2009 (Inception) to May 31, 2010 (Audited) REVENUES £ Cost of goods sold Gross profit OPERATING EXPENSES General and administrative Total operating expenses Income before income taxes Income taxes NET INCOME £ The notes form part of these financial statements F-3 STYLAR LTD STATEMENT OF STOCKHOLDER'S DEFICIT (Unaudited) Additional Total Common Stock Paid in Accumulated Stockholder's Shares Amount Capital Deficit Deficit Balance, September 4, 2009 (Inception) 1 £ £ - £ - £ ) Net loss - - - Issuance of dividend ) Balance, May 31, 2010 1 £ £ - £ £ The notes form part of these financial statements F-4 STYLAR LTD STATEMENT OF CASH FLOWS For the period from September 4, 2009 (Inception) to May 31, 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income £ Adjustments to reconcile net loss to net cash used in operating activities: (Increase) decrease in assets and liabilities: Accounts Receivable ) Accounts Payable NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of shares of common stock Dividend ) NET CASH USED IN INVESTING ACTIVITIES ) INCREASE IN CASH CASH - BEGINNING OF PERIOD - CASH - END OF PERIOD £ The notes form part of these financial statements F-5 The financial statements have been prepared in accordance with the special provisions of Part 15 of the Companies Act 2006 relating to small companies and with the Financial Reporting Standard for Smaller Entities (effective April 2008). The financial statements were approved by the director on 16August2010 and were signed by: /s/ R. James R James - Director F-6 STYLAR LTD NOTES TO THE FINANCIAL STATEMENTS FOR THE PERIOD 4SEPTEMBER2MAY2010 1. ACCOUNTING POLICIES Accounting convention The financial statements have been prepared under the historical cost convention and in accordance with the Financial Reporting Standard for Smaller Entities (effective April 2008). Such reporting being similar to US GAAP with respect to Styar, Ltd. Turnover Turnover represents net invoiced sales of goods, excluding value added tax. Deferred tax Deferred tax is recognised in respect of all timing differences that have originated but not reversed at the balance sheet date. 2. OPERATING PROFIT The operating profit is stated after charging: £ Directors' remuneration and other benefits etc 3. TAXATION Analysis of the tax charge The tax charge on the profit on ordinary activities for the period was as follows: £ Current tax: UK corporation tax Tax on profit on ordinary activities 4. DIVIDENDS £ Ordinary shares of £1 each Final 5. DEBTORS: AMOUNTS FALLING DUE WITHIN ONE YEAR £ Trade debtors Other debtors Tax on profit on ordinary activities 6. CREDITORS: AMOUNTS FALLING DUE WITHIN ONE YEAR £ Tax creditors Taxation and social security Other creditors 22 F-7 STYLAR LTD NOTES TO THE FINANCIAL STATEMENTS - continued FOR THE PERIOD 4SEPTEMBER2MAY2010 7. CALLED UP SHARE CAPITAL Allotted, issued and fully paid: Numnber: Class: Nominal value: £ Ordinary £1 8. RESERVES Profit and loss account £ Profit for the period Dividends ) At 31 May 2010 F-8 REPORT OF THE INDEPENDENT AUDITORS TO THE SHAREHOLDERS OF BITEMARK MC LTD We have audited the financial statements of Bitemark MC Ltd for the period ended 31July 2009. The financial reporting framework that has been applied in their preparation is applicable law and the Financial Reporting Standard for Smaller Entities (effective April 2008) (United Kingdom Generally Accepted Accounting Practice applicable to Smaller Entities). This report is made solely to the company's members, as a body, in accordance with Chapter 3 of Part 16 of the Companies Act 2006. Our audit work has been undertaken so that we might state to the company's members those matters we are required to state to them in a Report of the Auditors and for no other purpose. To the fullest extent permitted by law, we do not accept or assume responsibility to anyone other than the company and the company's members as a body, for our audit work, for this report, or for the opinions we have formed. Respective responsibilities of director and auditors As explained more fully in the Statement of Director's Responsibilities set out on page two, the director is responsible for the preparation of the financial statements and for being satisfied that they give a true and fair view. Our responsibility is to audit the financial statements in accordance with applicable law and International Standards on Auditing (UK and Ireland). Those standards require us to comply with the Auditing Practices Board's Ethical Standards for Auditors. Scope of the audit of the financial statements An audit involves obtaining evidence about the amounts and disclosures in the financial statements sufficient to give reasonable assurance that the financial statements are free from material misstatement, whether caused by fraud or error. This includes an assessment of: whether the accounting policies are appropriate to the company's circumstances and have been consistently applied and adequately disclosed; the reasonableness of significant accounting estimates made by the director; and the overall presentation of the financial statements. Opinion on financial statements In our opinion the financial statements: - give a true and fair view of the state of the company's affairs as at 31July 2009 and of its profit for the period then ended; - have been properly prepared in accordance with United Kingdom Generally Accepted Accounting Practice applicable to Smaller Entities; and - have been prepared in accordance with the requirements of the Companies Act 2006. Emphasis of matter – going concern In forming our opinion on the financial statements, which is not qualified, we have considered the adequacy of the disclosures made in Note 1 to the financial statements concerning the company’s ability to continue as a going concern. The company has incurred losses post year end, but for reasons outlined in note 1 to the financial statements, the directors believe that it is appropriate to prepare the financial statements on a going concern basis. The financial statements do not include any adjustments that would result if the company was unable to continue as a going concern. Opinion on other matter prescribed by the Companies Act 2006 In our opinion the information given in the Report of the Director for the financial year for which the financial statements are prepared is consistent with the financial statements. F-9 Matters on which we are required to report by exception We have nothing to report in respect of the following matters where the Companies Act 2006 requires us to report to you if, in our opinion: - adequate accounting records have not been kept, or returns adequate for our audit have not been received from branches not visited by us; or - the financial statements are not in agreement with the accounting records and returns; or - certain disclosures of directors’ remuneration specified by law are not made; or - we have not received all the information and explanations we require for our audit; or - the directors were not entitled to prepare the financial statements and the Report of the Director in accordance with the small companies regime. /s/ Nicholas Kaye Nicholas Kaye (Senior Statutory Auditor) for and on behalf of AEL Partners LLP Chartered Accountants & Registered Auditor 201 Haverstock Hill London NW3 4QG 16August2010 F-10 BITEMARK MC LTD BALANCE SHEETS May 31, 2010 July 31, 2009 July 31, 2008 (Unaudited) (Audited) (Audited) Assets Current Assets Cash and cash equivalents £ £ £ Debtors Stocks Prepayments and accrued income Other Assets Tangible assets TOTAL ASSETS £ £ £ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable £ £ £ TOTAL CURRENT LIABILITIES Stockholders' equity Called up share capital Share premium Profit and loss account ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY £ £ £ The notes form part of these financial statements F-11 BITEMARK MC LTD STATEMENTS OF OPERATIONS Ten Month Period Ended May 31, 2010 Year Ended July 31, 2009 Year Ended July 31, 2008 (Unaudited) (Audited) (Audited) REVENUES £ £ £ Cost of sales Gross profit OPERATING EXPENSES General and administrative OTHER EXPENSES Interest payable and similar charges Income before income taxes - ) ) Income taxes - - ) NET LOSS £ ) £ ) £ ) The notes form part of these financial statements F-12 BITEMARK MC LTD STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) Additional Total Common Stock Paid in Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance, July 31, 2008 £ Net loss - - - ) ) Balance, July 31, 2009 ) Net loss - - - ) ) Balance, May 31, 2010 £ £ £ ) £ The notes form part of these financial statements F-13 BITEMARK MC LTD STATEMENTS OF CASH FLOWS Ten Month Period ended Year ended May 31, 2010 July 31, 2009 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss £ ) £ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Loss on disposal of assets - (Increase) decrease in assets and liabilities: Accounts Receivable Other Current Asset ) Accounts Payable ) ) Stocks NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Fixed Assets - ) NET CASH USED IN INVESTING ACTIVITIES - ) INCREASE(DECREASE) IN CASH ) CASH - BEGINNING OF PERIOD CASH - END OF PERIOD £ £ The notes form part of these financial statements F-14 The financial statements have been prepared in accordance with the special provisions of Part 15 of the Companies Act 2006 relating to small companies and with the Financial Reporting Standard for Smaller Entities (effective April 2008). The financial statements were approved by the director on 16August2010 and were signed by: /s/ D Hawes D Hawes - Director F-15 BITEMARK MC LTD NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED 31JULY2009 1.ACCOUNTING POLICIES Accounting convention The financial statements have been prepared under the historical cost convention and in accordance with the Financial Reporting Standard for Smaller Entities (effective April 2008). Such reporting being similar to US GAAP with respect to Bitemark MC, Ltd. Turnover Turnover represents net invoiced sales of goods, excluding value added tax. Tangible fixed assets Depreciation is provided at the following annual rates in order to write off each asset over its estimated useful life. Plant and machinery etc -33% on cost, 25% on costand 20% on cost Stocks Stocks are valued at the lower of cost and net realizable value, after making due allowance for obsolete and slow moving items. Deferred tax Deferred tax is recognised in respect of all timing differences that have originated but not reversed at the balance sheet date. Going concern The company meets its day to day working capital requirements by utilizing an invoice discount financing facility. For the ten month period ended 31 May 2010, the company has made further losses. In order to counteract the effect of these losses the directors have implemented a number of measures to significantly reduce costs and increase profitability and is arranging further funding. The directors have reviewed the situation and on the basis of discussions with potential investors, expect that adequate facilities will be made available and accordingly the directors consider it appropriate to prepare the financial statements on a going concern basis. 2.OPERATING LOSS The operating loss is stated after charging/(crediting): £ £ Depreciation - owned assets Foreign exchange differences ) ) Directors' remuneration and other benefits etc F-16 BITEMARK MC LTD NOTES TO THE FINANCIAL STATEMENTS - continued FOR THE YEAR ENDED 31JULY2009 3.TAXATION Analysis of the tax credit The tax credit on the loss on ordinary activities for the year was as follows: £ £ Current tax: UK corporation tax provision (benefit) - ) Tax on loss on ordinary activities - ) 4.TANGIBLE FIXED ASSETS Plant and machinery etc £ COST At 1August2008 Additions Disposals (18,380 ) At 31July2009 DEPRECIATION At 1August2008 Charge for year Eliminated on disposal (1,685 ) At 31July2009 NET BOOK VALUE At 31July2009 At 31July2008 5.DEBTORS: AMOUNTS FALLING DUE WITHIN ONE YEAR £ £ Trade debtors Other debtors 6.CREDITORS: AMOUNTS FALLING DUE WITHIN ONE YEAR £ £ Trade creditors Taxation and social security Other creditors F-17 BITEMARK MC LTD NOTES TO THE FINANCIAL STATEMENTS - continued FOR THE YEAR ENDED 31JULY2009 7.CALLED UP SHARE CAPITAL Allotted, issued and fully paid: Number: Class: Nominal value: £ £ Ordinary £0.10 8.RESERVES Profit and loss Share account premium Totals £ £ £ At 1August2008 Deficit for the year (62,419 ) (62,419 ) At 31July2009 (45,555 ) F-18 RTG VENTURES, INC. PRO FORMA UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Introduction to Unaudited Pro Forma Combined Financial F-20 Pro Forma Consolidated Balance Sheet As of May 31, 2010 F-21 Pro Forma Consolidated Statements of Operations for the Nine Months Ended May 31, 2010 F-22 Pro Forma Consolidated Statements of Operations for theYear EndedAugust 31, 2009 F-23 Notes to Pro Forma Consolidated Financial Statements F-24 F-19 RTG VENTURES, INC. Introduction to Unaudited Pro Forma Combined Financial Statements The unaudited pro forma combined financial statements are presented to illustrate the estimated effects of RTG Ventures, Inc. (“RTGV”) having entered into a Share Exchange Agreement (the “Exchange Agreement”), on March 31, 2010, with Cloud Channel Limited,which was subsequently re-named as RTG Ventures (Europe) Limited in July 2010 (“RTG Ventures Europe”), a private company registered in England and Wales with company number 07147702, limited by shares, whereby RTGV acquired 100% of the shares of RTG Ventures Europe, 10,000 (Ten Thousand) ordinary shares at £ .0001 per share par value. RTG shall issue and transfer500,000 from an aggregate amount of1,273,059 preferred shares which convert into of its common stock, .001 par value per share (the “RTG Common Stock”). The conversion rate is calculated in each individual contract and agreed by RTG.It is acknowledged and approved by both Boards that the majority of these shares are to be consideration for acquisitions and asset purchases to be completed by Cloud Channel. All shares held in escrow will be voted by management. On March 31, 2010, the same date as the above Exchange Agreement, RTG Ventures Europe entered into share purchase agreements with Stylar Limited, a private limited company, registered in England and Wales, company number 07009951, whereby RTGV acquired 100% of its shares and with Bitemark MC Limited a private limited company, registered in England and Wales, company number 4258735, whereby RTGV acquired 100% of its shares. Pursuant to the Exchange Agreement, RTGV acquired 100% of the outstanding capital stock of RTG Ventures Europe from its stockholders for consideration consisting of Convertible Preferred Shares of RTGV according to the valuation methodologies outlined in the share purchase agreements of Bitemark MC Limited and Stylar Limited. Although the acquisitions of Bitemark MC Limited and Stylar Limited are probable, RTGV as the sole shareholder of RTG Ventures Europe, has the option to withdraw from the transaction at any time prior to the issuance of the preferred shares. RTG Ventures Europe has been valued 12 months forward using forecasts submitted by them and agreed by RTGV. Based on the results after 12 months, shareholders will be able to convert the preferred shares into common stock using the average share price of the 30 days preceding the conversion. At conversion the valuations will be adjusted up to a maximum of 25% in either direction using performance against forecast. All preferred stock will be held by RTGV's transfer agent for the 12 month period. The unaudited pro forma consolidated financial information for the year ended August 31, 2009 for RTGV and for the year ended July 31, 2009 for Bitemark MC Limited have been derived from the audited financial statements of the companies. The financial information for the year ended July 31, 2009 for Bitemark MC Limited was converted from British Pounds (“BP”) to US Dollars (“USD”) at the July 31, 2009 year ended average rate of $1.58523. The exchange rate used is based on the rates provided by oanda.com. The unaudited pro forma consolidated financial information as of and for the ninemonths ended May 31, 2010 have been derived from the unaudited financial statements of RTG Ventures, Inc., Bitemark MC Limited and Stylar Limited. The financial information for the nine months ended May 31, 2010 for Bitemark MC Limited and Stylar Limited were converted from British Pounds (“BP”) to US Dollars (“USD”) at the May 31, 2010year ended average rate of $1.59514. The exchange rate used is based on the rates provided by oanda.com. The financial information as of the nine months ended May 31, 2010 for Bitemark MC Limited and Stylar Limited was converted from British Pounds (“BP”) to US Dollars (“USD”) at the May 31, 2010 spot rate of $1.44394. The exchange rate used is based on the rates provided by oanda.com. The unaudited pro forma combined financial information should be read in conjunction with the unaudited and audited financial statements of the companies included elsewhere in this Form 8-K. The pro forma adjustments are based on the best information available and assumptions that management believes are reasonable given the information available. The unaudited pro forma financial information is for illustrative and informational purposes only and is not intended to represent or be indicative of what the Company’s financial position would have been had the transactions contemplated by the Share ExchangeAgreement and related transactions occurred on June 30, 2010, August 31, 2009 or July 31, 2009. F-20 RTG VENTURES, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEETS AS OF MAY 31, 2010 BiteMark MC LTD Stylar Ltd. RTG Ventures, Inc. Pro Forma Adjustments Pro Forma Combined Total Assets (
